Ordered, that the master’s report be confirmed, and that the executors assign to the complainant, in right of *113Ms wife, (who was the widow and legatee of the testator,) bonds to the amount of 8775l. 1s. 10d. and that the complainant give bond with security to be approved by the master to refund in proportion to the legacies bequeathed to his wife by the will of the late William Cattell, in case other debts against the estate shall hereafter appear; and for the payment of 3000Í. on the death of the wife, (given to her for life,) to the executors of the said William Cat-tell: That the costs of this suit be paid by the said executors out of the assetts in their hands.*
MARCH. 1785.
Order for giving bond to retimdl

 in this case the court Was induced to authorize the payment of large legacies before the debts of the testator were paid, or ftdly known. The estate was known by all concerned to be very large, and no apprehensions were entertained by the executors, tire counsel, or by the court, that the estate would be unable to pay its debts, after the large appropriation of its funds for legacies. But from various causes this actually happened; and it furnishes a strong caution, never to sanction the division of an estate, or the payment of legacies, till the debts are paid or completely secured.